Casey, C. J.,
delivered the opinion of the Court.
This case is brought by the claimants for various property, real and personal, injured, destroyed, and appropriated in the bombardment of San Juan, or Greytown, and the operations connected therewith, by Captain Hollins, of the United States navy, commanding the ship Cyane. The petition sets forth “ that the said acts of the said Hollins and others — namely, the bombardment and destruction of the said Greytown and the property therein — were authorized and were in accordance with the orders or instructions issued by the government of’the United States.”
They complain also of the destruction by Hollins of a large quantity of gunpowder stored at “ Point Arenas,” a mile and a half from Greytown, and across the bay from that place. “ The said Hollins, alleging his fear that the inhabitants of Greytown would seize upon and use the said powder to the damage of the interests he was bound to protect, caused the same to be thrown into the sea.”
The liability of the government in most cases of this kind is principally a question of fact. It depends on the time and circumstances and the necessity for the acts, whether the government, the officer, or either is liable. Upon an examination of this petition, we cannot say that if the facts were fully proved as stated there would be no cause of action set forth.
In order, therefore, that we may be placed in possession of the whole case, and be able to decide it intelligently upon all its facts and circumstances, we overrule the demurrer.